DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The amendment filed 28 July 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Anode body penetrating into anode-side electrode layer.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 & 12-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “the anode body of each of the stacked plurality of capacitor elements penetrates into the anode-side electrode layer” which is not supported by the application as field.  Applicant states support is found Fig. 1B of the specification, however, the anode body (2) is not shown to penetrating into the anode-side electrode layer (12), rather the anode body is flush with exterior body (16).  Fig. 1B shows the contact layer (11) covering the end surface of the anode body and the contact layer penetrating into the anode-side electrode layer.  Claims 2-10 are rejected for the same reasons based on said claims dependency on claim 1. 

Claim 13 recites “an end face of the insulating resin, an end face of the anode portion adhesive resin, and an end face of the anode body are in contact with the anode-side electrode layer” which is not supported by the application as field.  Applicant states support is found Fig. 1B of the specification, however, an end face of the anode body (2) is not shown to contact the anode-side electrode layer (12), rather a contact layer (11) is formed to cover the end face of the anode body and it is the contact layer that is in contact with anode-side electrode layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demizu et al. (US 2017/0365419) in view of JP2008066430A hereafter referred to as Onuma and Kuriyama (US 6,259,348).
In regards to claim 1, 
Demizu ’419 discloses a solid electrolytic capacitor comprising: 
a stacked plurality of capacitor elements (170 – fig. 2; [0056]) covered by an exterior body (110 – fig. 2; [0056]), 
wherein each of the stacked plurality of capacitor elements includes: 
an anode body (140 – fig. 2; [0064]); 
a dielectric layer (150 – fig. 2-3; [0064]) provided on a surface of the anode body and including a plurality of voids (seen in fig. 3); 
a solid electrolyte layer (161 – fig. 2-3; [0069]) provided on a surface of the dielectric layer; 
a cathode body (162/163 – fig. 2-3; [0071]) provided on a surface of the solid electrolyte layer; and  
an insulating layer that includes a portion of the dielectric layer (area of 150 filled with 151 – fig. 3) and an insulating resin (151 – fig. 3; [0069]) filling the 
wherein: 
an anode-side electrode layer (132 – fig. 2; [0095] of Demizu ’419) is provided adjacent to the insulating layer of each of the stacked plurality of capacitor elements, and the dielectric layer of each of the stacked plurality of capacitor elements.  Demizu ’419 fails to explicitly disclose an anode portion adhesive resin is provided between the insulating layer of a first of the stacked plurality of capacitor elements and the insulating layer of a second of the stacked plurality of capacitor elements which are adjacent to each other, the anode-side electrode layer is provided adjacent to the anode portion adhesive resin; and the anode body of each of the stacked plurality of capacitor elements penetrates into the anode-side electrode layer

Onuma discloses an anode portion adhesive resin (81 – fig. 2; [0019]) is provided between a plurality of the insulating layers (13/23 – fig. 2; [0019]) adjacent to each other.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate an anode portion adhesive resin as taught by Onuma between the insulating layers of Demizu ’419 thus obtaining the 

Kuriyama ‘348 discloses a solid electrolytic capacitor comprising:
a capacitor element (1 — fig. 1);
an exterior body (3 — fig. 1) covering the capacitor element;
an anode-side electrode layer (4a — fig. 1) electrically connected to an anode terminal portion (1b — fig. 1) that is an end portion of the anode body;
a cathode-side electrode layer (5a — fig. 1) electrically connected to the cathode body;
an anode-side external electrode (4b — fig. 1) provided on a surface of the anode-side electrode layer; and
a cathode-side external electrode (5b — fig. 1) provided on a surface of the cathode-side electrode layer, wherein
the anode terminal portion penetrates into the anode-side layer (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the anode terminal portion of Demizu ‘419 to protrude from the exterior body so as to penetrate into the anode-side layer as taught by Kuriyama ‘348 as such a structure is an alternative to the anode terminal portion being flush to the exterior body (fig. 1 & 10 of Kuriyama ‘348) and to improve the overall connection of the anode terminal portion with the anode-side layer (surface area contact 

In regards to claim 2, 
The combination further discloses wherein each of the stacked plurality of capacitor elements includes: 
an anode terminal portion which is an end portion of the anode body, wherein an end portion of the insulating layer and an end portion of the anode portion adhesive resin are exposed from an anode-side end face of the exterior body (fig. 2 of Demizu ’419 shows the end portion of the anode body and the end portion of the insulating layer are exposed from an anode-side end face of the exterior body as the insulating adhesive resin is formed between the insulating layer so too will the insulating adhesive resin be exposed from an anode-side end face of the exterior body), and 
wherein the solid electrolytic capacitor further comprises: 
a contact layer (142 and/or 143 and/or 131 – fig. 2; [0064] & [0095] of Demizu ’419) metallic-bonded to the anode terminal portion of each of the stacked plurality of capacitor elements; and 
an anode-side external electrode (133 – fig. 2; [0095] of Demizu ’419) provided on a surface of the anode-side electrode layer.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate an anode portion adhesive resin as 
  
In regards to claim 3, 
Demizu ’419 further discloses further comprising: 
a cathode-side electrode layer (121/122 – fig. 2; [0092]) electrically connected to the cathode body of each of the stacked plurality of capacitor elements; and 
a cathode-side external electrode (123 – fig. 2; [0092]) provided on a surface of the cathode-side electrode layer.  

In regards to claim 4, 
Demizu ’419 further discloses wherein a filling rate of the insulating resin with respect to the plurality of voids included in the portion of the dielectric layer is equal to 50% or greater (fig. 3; [0077]).  

In regards to claim 5, 
Demizu ’419 further discloses wherein a glass-transition temperature of the insulating resin is equal to 150°C or greater ([0077] – polyimide has a glass transition temperature greater than 150°C).  

In regards to claim 7, 
Demizu ’419 further discloses wherein the insulating resin has an elastic modulus of 3 GPa to 7 GPa ([0077] – polyimide has an elastic modulus of 3 GPa to 7 GPa).   

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demizu ‘419,  Onuma, and Kuriyama ‘348 as applied to claim 2 above, and further in view of Kuranuki et al. (US 2010/0165547).
In regards to claim 9, 
Demizu ‘419 further discloses wherein the contact layer (103A – fig. 2) contains a metal having a smaller ionization tendency than the anode body ([0066-0067]).  Demizu ‘419 as modified by Onuma and Kuriyama ‘348 fails to disclose the contact layer has a thickness of 5 µm to 100 µm.  

Kuranuki ‘547 discloses wherein the contact layer (106 – fig. 1; [0130]) contains a metal having a smaller ionization tendency than the anode body ([0128-0130]), and the contact layer has a thickness of 5 µm to 100 µm ([0146]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the contact layer of Demizu ‘419 to have a thickness as taught by Kuranuki ‘547 to obtain a capacitor with a small size.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 2019/0122827) in view of Oohata et al. (US 2010/0039751) and Kuriyama ‘348.
In regards to claim 1, 
Furukawa ‘827 discloses a solid electrolytic capacitor comprising:
a stacked plurality of capacitor elements (fig. 9) covered by an exterior body (133/134 – fig. 14-15; [0206]), wherein 
wherein each of the stacked plurality of capacitor elements includes: 
an anode body (11 – fig. 1 & 9; [0103]); 
a dielectric layer (12 – fig. 1 & 9; [0103]) provided on a surface of the anode body and including a plurality of voids ([0110]); 
a solid electrolyte layer (13 – fig. 1 & 9; [0103]) provided on a surface of the dielectric layer; 
a cathode body (21 – fig. 1 & 9; [0136]) provided on a surface of the solid electrolyte layer; and  
an insulating layer (14 – fig. 1 & 9; [0103] & [0203]) that includes an insulating resin insulating and separating between an anode side and a cathode side, the insulating layer being provided on the anode side of the dielectric layer (fig. 1 & 9; [0114]), 
wherein: 
an anode portion adhesive resin (15 – fig. 4-5 & 9; [0103], [0175] & [0203]) is provided between the insulating layer of a first of the stacked plurality of capacitor 
an anode-side electrode layer (142 – fig. 14; [0221] – Ni plating layer) is provided adjacent to the insulating layer of each of the stacked plurality of capacitor elements, the dielectric layer of each of the stacked plurality of capacitor elements, and the anode portion adhesive resin.  Furukawa ‘827 fails to explicitly disclose the insulating resin filling the plurality of voids included in the portion of the dielectric layer and the anode body of each of the stacked plurality of capacitor elements penetrates into the anode-side electrode layer.

Oohata ‘751 discloses the plurality of voids included in the insulating layer (dielectric layer portion between the anode portion and cathode portion wherein element 7 is formed – fig. 3; [0043]) are filled with the insulating resin (fig. 3; [0043]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the masking (insulating layer) of  Furukawa ‘827 to infiltrate the voids as taught by Oohata ‘751 to obtain a capacitor with excellent short circuit protection.

Kuriyama ‘348 discloses a solid electrolytic capacitor comprising:
a capacitor element (1 — fig. 1);
an exterior body (3 — fig. 1) covering the capacitor element;

a cathode-side electrode layer (5a — fig. 1) electrically connected to the cathode body;
an anode-side external electrode (4b — fig. 1) provided on a surface of the anode-side electrode layer; and
a cathode-side external electrode (5b — fig. 1) provided on a surface of the cathode-side electrode layer, wherein
the anode terminal portion penetrates into the anode-side layer (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the anode terminal portion of Furukawa ‘827 to protrude from the exterior body so as to penetrate into the anode-side layer as taught by Kuriyama ‘348 as such a structure is an alternative to the anode terminal portion being flush to the exterior body (fig. 1 & 10 of Kuriyama ‘348) and to improve the overall connection of the anode terminal portion with the anode-side layer (surface area contact between the anode terminal portion with the anode-side layer is increased thus creating a stronger mechanical connection and less resistive electrical connection).

In regards to claim 2, 
Furukawa ‘827 further discloses 
wherein each of the stacked plurality of capacitor elements includes: 

wherein the solid electrolytic capacitor further comprises: 
a contact layer (142 – fig. 14; [0220-0221] – Cu plating layer) metallic-bonded to the anode terminal portion of each of the stacked plurality of capacitor elements; and 
an anode-side external electrode (142 – fig. 14; [0221] – Sn plating layer) provided on a surface of the anode-side electrode layer.  
 
In regards to claim 3, 
Furukawa ‘827 further discloses further comprising: 
a cathode-side electrode layer (141 – fig. 14; [0220-0221] – Cu and/or Ni plating layer(s)) electrically connected to the cathode body of each of the stacked plurality of capacitor elements; and 
a cathode-side external electrode (141 – fig. 14; [0221] – Sn plating layer) provided on a surface of the cathode-side electrode layer

In regards to claim 4, 


Oohata ‘751 discloses wherein a filling rate of the insulating resin with respect to the plurality of voids included in the portion of the dielectric layer is equal to 50% or greater (fig. 3; [0043] & [0059]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the masking (insulating layer) of Furukawa ‘827 to infiltrate the voids as taught by Oohata ‘751 to obtain a capacitor with excellent short circuit protection.

In regards to claim 5, 
Furukawa ‘827 further discloses wherein a glass-transition temperature of the insulating resin is equal to 150°C or greater ([0114] – polyimide has a glass transition temperature greater than 150°C).  

In regards to claim 6, 
Furukawa ‘827 further discloses wherein a glass-transition temperature of the anode portion adhesive resin is equal to 150°C or greater ([0114] & [0166] – polyimide has a glass transition temperature greater than 150°C).    


Furukawa ‘827 further discloses wherein the insulating resin has an elastic modulus of 3 GPa to 7 GPa ([0114] – polyimide has an elastic modulus of 3 GPa to 7 GPa).   

In regards to claim 8, 
Furukawa ‘827 further discloses wherein the anode portion adhesive resin has an elastic modulus of 3 GPa to 7 GPa ([0114] & [0166] – polyimide has an elastic modulus of 3 GPa to 7 GPa).   

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa ‘827,  Oohata ‘751 and Kuriyama ‘348 as applied to claim 1 above, and further in view of Tamatani et al. (US 2020/0211784).
In regards to claim 10,
Furukawa ‘827 as modified by Oohata ‘751 and Kuriyama ‘348 fails to explixtly disclose wherein a material of the anode-side electrode layer is a conductive resin material in which metal particles are mixed into a resin material, and 
the anode-side electrode layer has a thickness of 20 µm to 300 µm.

Tamatani ‘784 discloses wherein a material of the anode-side electrode layer (11b – fig. 2; [0064]) is a conductive resin material in which metal particles are mixed into a resin material ([0068]), and 
the anode-side electrode layer has a thickness of 20 µm to 300 µm ([0156]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external electrode of Furukawa ‘827 as modified by Oohata ‘751 and Kuriyama ’348 using the laminate structure taught by Tamatani ‘784 to obtain a capacitor wherein the external electrode has good adhesion to the resin body.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0244765) in view of Onuma.
In regards to claim 12, 
Harada ‘765 discloses a solid electrolytic capacitor comprising: 
a stacked plurality of capacitor elements (10 – fig. 1-2; [0038]) covered by an exterior body (31 – fig. 2; [0055]), 
wherein each of the stacked plurality of capacitor elements includes: 
an anode body (11 – fig. 1; [0038]); 
a dielectric layer (14 – fig. 1; [0038]) provided on a surface of the anode body and including a plurality of voids ([0041-0042] – porous anode is anodize to form dielectric therefor the dielectric layer will have voids); 
a solid electrolyte layer (15 – fig. 1; [0038]) provided on a surface of the dielectric layer; 
a cathode body (16a – fig. 1; [0046]) provided on a surface of the solid electrolyte layer; and 

wherein: 
in each of the stacked plurality of capacitor elements, a thickness of the insulating layer is equivalent to a total thickness of the dielectric layer, the solid electrolyte layer, and the cathode body (seen in fig. 1b – wherein a straight line connects the top of 16 and top of 17 and thus the thickness will be equivalent/equal).  Harada ‘765 fails to disclose an anode portion adhesive resin is provided between the insulating layer of a first of the stacked plurality of capacitor elements and the insulating layer of a second of the stacked plurality of capacitor elements which are adjacent to each other.

Onuma discloses an anode portion adhesive resin (81 – fig. 2; [0019]) is provided between a plurality of the insulating layers (13/23 – fig. 2; [0019]) adjacent to each other.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate an anode portion adhesive resin as taught by Onuma between the insulating layers of Harada ‘765 thus obtaining the .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa ‘827 in view of Oohata ‘751.
In regards to claim 13, 
Furukawa ‘827 discloses a solid electrolytic capacitor comprising:
a stacked plurality of capacitor elements (fig. 9) covered by an exterior body (133/134 – fig. 14-15; [0206]), wherein 
wherein each of the stacked plurality of capacitor elements includes: 
an anode body (11 – fig. 1 & 9; [0103]); 
a dielectric layer (12 – fig. 1 & 9; [0103]) provided on a surface of the anode body and including a plurality of voids ([0110]); 
a solid electrolyte layer (13 – fig. 1 & 9; [0103]) provided on a surface of the dielectric layer; 
a cathode body (21 – fig. 1 & 9; [0136]) provided on a surface of the solid electrolyte layer; and  
an insulating layer (14 – fig. 1 & 9; [0103] & [0203]) that includes an insulating resin insulating and separating between an anode side and a cathode side, the insulating layer being provided on the anode side of the dielectric layer (fig. 1 & 9; [0114]), 
wherein: 

an anode-side electrode layer (142 – fig. 14; [0221]) is provided adjacent to the insulating layer of each of the stacked plurality of capacitor elements, the dielectric layer of each of the stacked plurality of capacitor elements, and the anode portion adhesive resin; and
an end face of the insulating resin, an end face of the anode portion adhesive resin, and an end face of the anode body are in contact with the anode-side electrode layer (fig. 1, 9, & 14– based on the cut line an end portion of the anode body, an end portion of the insulating layer, and an end portion of the anode portion adhesive resin are exposed from an anode-side end face of the exterior body to which 142 is formed).  Furukawa ‘827 fails to explicitly disclose the insulating resin filling the plurality of voids included in the portion of the dielectric layer.

Oohata ‘751 discloses the plurality of voids included in the insulating layer (dielectric layer portion between the anode portion and cathode portion wherein element 7 is formed – fig. 3; [0043]) are filled with the insulating resin (fig. 3; [0043]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the masking (insulating layer) of Furukawa .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP227527A – fig. 2			EP0024302A2 – fig. 1-4

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848